Citation Nr: 0217995	
Decision Date: 12/12/02    Archive Date: 12/18/02

DOCKET NO.  97-13 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation for Meniere's 
disease, with bilateral hearing loss. 

2.  Entitlement to an effective date prior to March 13, 
1995, for the assignment of a separate 10 percent 
evaluation for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



FINDINGS OF FACT

1.  The veteran served on active duty from September 1964 
to October 1968.  

2.  In August 2002, prior to the promulgation of a 
decision in the appeal, VA was notified that the veteran 
was withdrawing his appeal with respect to both issues on 
appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 20.202, 20.204(b), (c) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105.  A Substantive Appeal may 
be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative 
may not withdraw a Substantive Appeal filed by the 
appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c).  

In a statement dated August 2002, the veteran notified the 
RO that he wished to withdraw all issues on appeal.  The 
veteran's representative also submitted a brief in 
December 2002, wherein he explained that the veteran 
wished to withdraw his appeal.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration, and the Board has no jurisdiction to review 
the appeal.  Accordingly, the appeal is dismissed without 
prejudice.


ORDER

The appeal is dismissed.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

